Citation Nr: 0922019	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-10 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent 
for a below-the-knee amputation of the right lower extremity.  

2.  Entitlement to service connection for a low back 
disorder, degenerative disc disease of the lumbar spine, 
claimed as secondary to the service-connected 
below-the-knee amputation of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military during 
World War II, from October 1942 to July 1945.  His appeal to 
the Board of Veterans' Appeals (Board) is from an April 2007 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's below-the-knee amputation is improvable by 
prosthesis controlled by natural knee action.

2.  His low back disorder, degenerative disc disease of the 
lumbar spine, was first diagnosed many years after his 
military service had ended and has not been linked by 
competent medical evidence to his service, including to his 
service-connected below-the-knee amputation of the right 
lower extremity.


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher 
than 40 percent for the below-the-knee amputation of the 
right lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1.4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5164, 5165 (2008).

2.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service, may not be presumed to 
have been incurred in service, and is not proximately due to, 
the result of, or chronically aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

A review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a November 2006 letter, the 
Veteran was advised of the evidence needed to substantiate 
his claims and apprised of what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. § 
5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  That letter was issued prior to initially 
adjudicating his claims in April 2007, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id. 



Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0 percent, i.e., noncompensable to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

In this case, the Veteran has not received VCAA notice 
specifically tailored to comply with the Vazquez-Flores 
decision.  However, he has not been prejudiced by this error.  
In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the U.S. Supreme Court 
overturned the lower Federal Circuit Court's decision and 
held instead that "the party that seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted." Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information 
was necessary to substantiate his claims had a "natural 
effect" of prejudice, but that deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
22 Vet. App. at 48 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  

Here, the Board finds that the Vazquez-Flores notice error 
will not affect the essential fairness of the adjudication 
because the diagnostic criteria used to determine the 
relative severity of the Veteran's service-connected below-
the-knee amputation of the right lower extremity were listed 
and discussed in the April 2007 rating decision at issue, as 
well as in the statement of the case (SOC) issued in February 
2008.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (indicating an error in the timing or 
content of a VCAA notice may be "cured" by providing any 
necessary VCAA notice and then going back and readjudicating 
the claim - such as in a SOC or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim).



It further deserves mentioning in this regard that the 
Veteran is represented by an accredited veteran's service 
organization, the Disabled American Veterans, which has 
significant experience handling claims for VA benefits.  
Thus, his representative is presumably aware of the 
requirements for obtaining the benefits sought, as well as 
the particular nuances involved in VA's adjudicatory process.  
So if there arguably is any deficiency in the notice to the 
Veteran, it is harmless error.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006) (finding the Board had erred by 
relying on various post-decisional documents for concluding 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).  See, too, 
38 C.F.R. § 20.1102.

In addition, VA has fulfilled its duty to assist the Veteran 
by obtaining all relevant evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO has obtained all medical and other 
records that he and his representative cited as relevant to 
his claims.  He also was afforded a VA compensation 
examination to determine the nature and severity of his 
service-connected below-the-knee amputation of the 
right lower extremity.  This examination also addressed 
whether his low back disorder is related either to his 
military service, including in particular by way of his 
service-connected below-the-knee amputation.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
and 38 C.F.R. § 3.159(c)(4).  See also Caffrey v. West, 6 
Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further notification or assistance is needed to meet the 
requirements of the VCAA or Court.



II.  Increased Rating for the Below-
the-Knee Amputation of the Right 
Lower Extremity

In November 1944, the Veteran sustained a severe gunshot 
wound to his right lower leg by a 105 mm Howitzer, for which 
he was awarded the Purple Heart Medal.  Unfortunately, he had 
this leg amputated, below the knee, after developing 
gangrene.  In August 1945, the RO granted service connection 
for his below-the-knee amputation of the right lower 
extremity and assigned a 40 percent rating effective as of 
July 5, 1945, the day after his military service ended when 
he returned to life as a civilian.

This current appeal arose after the Veteran filed a claim for 
a higher rating in September 2006, which, as mentioned, the 
RO denied in April 2007.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
temporal focus for adjudicating an increased-rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  See also 38 U.S.C.A. § 
5110(b)(2) (West 2002 and Supp. 2007) and 38 C.F.R. § 
3.400(o)(2) (2008).

The Veteran's below-the-knee amputation has been properly 
rated as 40 percent disabling under DC 5165.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of DC should be upheld 
if it is supported by explanation and evidence).  Any change 
in DC, or consideration of factors outside the applicable DC, 
must be specifically explained.  Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).

DC 5165 provides a 40 percent rating when the below-the-knee 
amputation permits prosthesis.  38 C.F.R. § 4.71, DC 5165.  A 
higher 60 percent rating is assigned if the leg amputation is 
not improvable by a prosthesis controlled by natural knee 
action.  38 C.F.R. § 4.71, DC 5164.  

Since the evidence shows the Veteran's amputation is clearly 
improved by a prosthesis controlled by natural knee action, 
there is no basis to assign a disability rating higher than 
40 percent.  The evidence for consideration includes VA 
outpatient treatment records, as well as an April 2007 VA 
examination report.

The most probative evidence against the Veteran's claim is 
the April 2007 VA examination report.  This report shows he 
was able to walk without the use of an assistive device, 
while exhibiting only a mildly antalgic gait.  Physical 
examination of his right knee also revealed the ligaments 
were intact and that the knee joint had full range of motion 
from zero to 140 degrees.  See 38 C.F.R. § 4.71, Plate I 
(listing normal range of motion of the knee as from zero 
degrees of extension to 140 degrees of flexion).  Although 
the examiner noted the Veteran's prosthesis did not fit 
properly, this could be rectified, and there was no evidence 
of any consequent swelling, fatigability, or loss of motion 
after walking on a treadmill for three minutes.  He also was 
observed exiting the clinic with the same mildly altered gait 
mechanics due to his ill-fitting prosthesis.  The examiner 
explained that the Veteran was in need of a new prosthesis, 
but that, currently, his below-the-knee amputation would only 
prevent him from prolonged standing and walking 
long distances.  This examiner then explained the Veteran 
"would be rated as a community ambulatory without the aid of 
an orthopedic assistive device."  

The Board also reviewed VA outpatient treatment records dated 
from 2006 to 2008, several of which mention the Veteran's 
below-the-knee amputation.  An August 2006 entry notes his 
complaints of wear and tear of his prosthesis, which was 
nearly 25 years old at that time.  Objectively, however, the 
stumps of the tibia and fibula were well healed with no 
sequela.  X-rays of the right knee were also unremarkable.  A 
January 2007 entry notes he was given the option of replacing 
his old prosthesis or keeping it, but adding a new gel liner; 
he chose the latter option.  When seen in February 2007, he 
reported that his below-the-knee amputation was "doing 
well."  The evaluating clinician noted the plan was to 
continue using the Veteran's 
25-year-old prosthetic.  In February 2008, it was also noted 
that he was doing well with his current prosthesis.  

These findings clearly show the Veteran's below-the-knee 
amputation of the right leg is greatly improved by a 
prosthesis controlled by natural knee action.  With his 
prosthesis, he is able to walk without the use of an 
assistive device, has only a mildly antalgic gait, has full 
range of motion in his right knee, and has no associated 
swelling, fatigability, or loss of motion even after walking 
on a treadmill for three minutes.  Moreover, while there 
perhaps is some need to adjust his prosthesis or provide 
modifications to it for better fit, there is no doubting 
that, all things considered, he is still better off with this 
ill-fitted prosthesis than without, since he would most 
certainly require the use of an assistive device if no 
prosthesis was in place.  Thus, he does not meet the criteria 
for the higher 60 percent rating under DC 5164.  



The Board also finds that a disability rating higher than 40 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the right 
knee.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The Board reiterates 
that the Veteran's right knee was observed to be stable and 
demonstrated full range of motion when tested from zero to 
140 degrees, with no resulting swelling, fatigability, or 
loss of motion after walking on a treadmill.  Hence, a 
disability rating higher than 40 percent is not warranted on 
the basis of these additional factors discussed in DeLuca.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 40 percent for the Veteran's service-connected 
below-the-knee amputation of the right lower extremity.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal is denied.

III.  Service Connection for a 
Low Back Disorder,  Degenerative 
Disc Disease of the Lumbar Spine

The Veteran claims that he developed a low back disorder as a 
result of his altered gait caused by his service-connected 
below-the-knee amputation of the right lower extremity.  He 
is therefore seeking service connection for his low back 
disorder on a secondary basis.  38 C.F.R. § 3.310.  But when 
determining whether a Veteran is entitled to service 
connection, all theories of entitlement, direct and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  Thus, the Board will address 
his service-connection claim on both direct and secondary 
bases.



The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Degenerative joint disease, i.e., arthritis (but not 
degenerative disc disease) may be presumed to have been 
incurred in service if manifested to a compensable degree (of 
at least 10-percent disabling) within one year of separation 
from active military service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also is permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically aggravated the disability in question, but 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service- connected disability; 
and (3) medical evidence establishing a nexus or relationship 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).



Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Applying these criteria to the facts of this case, the Board 
finds no basis to grant the Veteran's claim on either a 
direct or secondary basis.  First, his claim fails on 
both direct and presumptive bases for the following four 
reasons:  (i) his service treatment records make no reference 
to back problems, either in the way of a relevant complaint 
or objective clinical finding such as a pertinent diagnosis, 
see Struck v. Brown, 9 Vet. App. 145 (1996); (ii) the 
evidence shows he was first diagnosed with a low back 
disability in 2006, approximately 60 years after his 
separation from active duty in 1945, see Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000); (iii) no medical evidence 
attributes his current low back disability to his service, 
see Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
and (iv) a VA examiner in April 2007, after reviewing the 
pertinent medical history and examining the lumbar segment of 
the Veteran's spine, concluded the degenerative disc disease 
was not caused by trauma while in the service but, instead, 
was due to the natural aging process.  See Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the Veteran's position).  All of these facts 
provide compelling evidence against the Veteran's claim that 
his degenerative disc disease of the lumbar spine had its 
onset either in service or very shortly thereafter.  



The Board also finds that the Veteran's claim fails on the 
alternative secondary basis.  The only medical evidence 
addressing this issue is the April 2007 VA examination 
report.  And the examiner specifically commented that - based 
on the Veteran's history, a review of the claims file, and 
the results of the examination - the Veteran's mildly altered 
gait due to his service-connected 
below-the-knee amputation "[is] not significant enough to 
make [his] low back condition adjunct nor aggravated."  The 
examiner noted that he had witnessed the Veteran "accomplish 
3 minutes of ambulation on a normal treadmill without 
aggravation of the lumbar degenerative disc disease, which is 
deemed a standalone entity secondary to a normal aging 
process."  Since this opinion was based on the Veteran's 
history, a review of the medical evidence, and findings from 
a physical examination, it provides compelling evidence 
against the Veteran's claim.  In other words, the VA examiner 
applied valid medical analysis to the significant facts of 
this case in reaching his conclusion.  See Nieves-Rodriguez 
v. Peake, 22 Vet App 295 (2008); see also Wray, 7 Vet. App. 
at  493 (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position.)

Indeed, the only evidence seemingly supporting the Veteran's 
claim that his low back disability is related to his service-
connected below-the-knee amputation is his own personal lay 
statements.  But as a layman, without any medical training 
and/or expertise, he simply is not qualified to render a 
probative opinion concerning the cause of his degenerative 
disc disease of the lumbar spine, and specifically in terms 
of whether it is attributable to his below-the-knee 
amputation.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494-95.  Instead, he is only competent to 
comment on symptoms (e.g., low back pain) he may have 
personally experienced, as well as the fact that he ambulates 
with an altered gait because this is capable of lay 
observation.  But this is not tantamount to also being 
competent to attribute the degenerative disc disease in his 
lumbar spine to his altered gait, especially considering 
there is medical evidence to the contrary.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. 
§ 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine under all possible theories of 
service connection.  The doctrine of reasonable doubt, 
therefore, is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53- 56 (1990).  Hence, the appeal is denied.


ORDER

A disability rating higher than 40 percent for the below-the-
knee amputation of the right lower extremity is denied.  

Service connection for degenerative disc disease of the 
lumbar spine also is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


